Title: To George Washington from the New York Provincial Congress, 3 August 1775
From: New York Provincial Congress
To: Washington, George



Sir.
In Provincial Congress New York Augt 3d 1775

We are informed in a Letter from the Continental Congress that the General would make out the Commissions for our Regiments to such Persons as this Congress should recommend; but are at a loss to know whether You, or General Schuyler are to issue the Commissions.
We understand however that they have been transmitted to You. If this should be the Case, and the Commissions are to be filled up by General Schuyler, we beg you will send them to him or us without Delay. If they are to be filled up by Your Excellency, we submit it, whether, to prevent Delay, it would not be proper to send them in blank to General Schuyler, or to us; that the Names may be filled up agreable to the Arrangement made by this Congress. The Number of Commissions wanted will be about two hundred. We are with the greatest Respect Your Excellency’s Most Obedient humble servants

By Order. P. V. B. Livingston President

